EXHIBIT 10.39

February 25, 2017

 

 

Joe Thornton

 

Dear Joe:

 

Jamba Juice started as a fruitful idea that took root in a small store in the
beach town of San Luis Obispo. Today, that idea hasn’t changed: We take the best
nature has to offer and make wholesome nutrition accessible to everyone by
making it delicious and keeping it fun. It’s our unique blend of health and fun
that makes Jamba Juice unlike any other brand.

 

OUR MISSION:  To be the leading healthy lifestyle brand offering consumers great
tasting and differentiated products inside and outside our stores.

 

OUR TIMELESS PURPOSE:  To inspire and simplify healthy living.

 

Jamba’s vision and values will shed insight into what we’re all about and what
we strive to be. The acronym FIBER sums it up the best.

 

Fun

Have FUN!

Enjoy what you do.  Live a healthy, energetic life.

Integrity

Act with INTEGRITY!

Be honest and honorable in all you do. Communicate openly and treat others with
respect.

Believe

BELIEVE in yourself and Jamba!

Lead with enthusiasm, passion and confidence.

Excellence

Achieve EXCELLENCE in everything you do!

Strive for only the best.

Results

Deliver great RESULTS!

Our success is measured by our results.

 

Offer:  I am excited to offer you the position of Sr. Vice President, Chief
Operations Officer conditional on a satisfactory background check and proof of
your right to work in the United States. In this capacity you will report
directly to me.

 

Compensation:  Your gross base salary will be $300,000 per year, payable
bi-weekly ($11,538.46), in each case less applicable tax withholding, and will
start at an agreed upon date in March 2017.

 

 

--------------------------------------------------------------------------------

[g201805110011168983534.jpg]

 

 

Benefits:  Medical, vision, dental, and life & disability insurance programs are
available and will become effective on the first of the month after thirty (30)
days of employment.  You will be eligible to accrue up to 20 days (4 weeks) of
vacation in your first year of employment pursuant to our time off policy.  The
details of these and other programs will be explained to you during your
orientation.

 

Relocation:  You are eligible for Benefits under our Executive Relocation
policy.  

 

Management Incentive Plan Bonus: In addition to your regular pay, you will
eligible for a 50% target bonus pursuant to our management incentive plan
adopted annually each year.  2017 bonus is guaranteed at 100% of target annual
salary.  

 

All Equity Grants will be outside the current 2013 Equity Incentive Plan as
Inducement Grants under NASDAQ listing rules.

 

Stock Options:  I am pleased to provide you with a grant of 15,000 Non-Qualified
Stock Options.  In accordance with our stock option policy, these will be
granted during the first available open window after your hire date, but vesting
will be credited to your date of hire.  The options will have an exercise price
equal to the fair market value of common stock of Jamba, Inc. based upon the
closing price at the date of grant, and to vest annually over a three year
period, with one third (1/3) of the total number of shares subject to this
option vesting on each anniversary of the initial vesting date.

 

RSU Grant:  We are pleased to provide you with a grant of 5,000 RSUs. with each
restricted stock unit representing the right to receive one share of Parent’s
common stock, and which restricted stock units shall vest annually over a three
year period, with one third (1/3) or the total number of shares subject to this
RSU vesting on each anniversary of the initial vesting date.

 

Additional RSU Grant:  We are pleased to provide you with an additional grant of
70,000 RSUs, with each restricted stock unit representing the right to receive
one share of Parent’s common stock, and which restricted stock units shall vest
upon achievement of stock price targets of $19.50, $24.00 and $28.50,
respectively, as follows:

 

 

(i)

35,000 restricted stock units shall vest if at any time prior to July 2019 (x)
the closing price of Jamba, Inc. common stock for a thirty consecutive trading
day period equals or exceeds $19.50 (as adjusted in accordance for stock splits
and the like) or (y) a Change of Control (as such term is defined in the
applicable RSU agreement) occurs whereby Jamba, Inc.’s stockholders receive

 

--------------------------------------------------------------------------------

[g201805110011168983534.jpg]

 

 

 

a per share consideration equaling or exceeding $19.50 (as adjusted in
accordance for stock splits and the like), in each case where you remain an
employee of Jamba Juice and /or its affiliates at such time; and

 

(ii)

20,000 restricted stock units shall vest if at any time prior to July 2019 (x)
the closing price of Jamba, Inc. common stock for a thirty consecutive trading
day period equals or exceeds $24.00 (as adjusted in accordance for stock splits
and the like) or (y) a Change of Control (as such term is defined in the
applicable RSU agreement) occurs whereby Jamba, Inc.’s stockholders receive a
per share consideration equaling or exceeding $24.00 (as adjusted in accordance
for stock splits and the like), in each case where you remain an employee of
Jamba Juice and /or its affiliates at such time; and

 

(iii)

15,000 restricted stock units shall vest if at any time prior to July 2019 (x)
the closing price of Jamba, Inc. common stock for a thirty consecutive trading
day period equals or exceeds $28.50 (as adjusted in accordance for stock splits
and the like) or (y) a Change of Control (as such term is defined in the
applicable RSU agreement) occurs whereby Jamba, Inc.’s stockholders receive a
per share consideration equaling or exceeding $28.50 (as adjusted in accordance
for stock splits and the like), in each case where you remain an employee of
Jamba Juice and /or its affiliates at such time

 

The RSUs would be granted at the same time as the stock option grant referenced
above.  

All Equity Grants referenced above are subject to Board approval.

 

Restricted stock units, to the extent granted and vesting, shall be settled as
soon as practicable following the vesting date of such grants, except that with
respect to the performance based restricted stock units granted under clauses
(i) through (iii) above, on the first annual anniversary of the vesting date (in
each case, the “Settlement Date”); provided, however, that if such Settlement
Date would be outside of the period under the company’s insider trading policies
permitting trades in such securities, then such shares shall be settled as soon
as such insider trading policy would permit such trades.

 

Clawback Policy.  All compensation contemplated under this agreement and all
cash and equity awards under the company’s incentive compensation plans will be
subject to the company’s recoupment policy for incentive compensation.

 

Standard Severance Agreement: You will be eligible to participate in our
Executive Retention and Severance Plan which would provide you with a severance
benefit of twelve (12) month’s salary continuation (subject to

 

--------------------------------------------------------------------------------

[g201805110011168983534.jpg]

 

 

mitigation) in the event of a qualifying termination (without cause or
resignation for good reason, as defined in the plan), calculated on your then
current base salary payable on the Company’s ordinary payroll schedule and
subject to customary withholdings, subject to signing a release.  In addition
the terms for acceleration of stock options following a qualifying termination
after a change of control will be included.  

 

The relationship that exists between you and the company is for an unspecified
term and considered employment at will. The relationship can be terminated by
you or the company “at will” at any time either with or without cause or advance
notice. This “at will” agreement constitutes the entire agreement between the
employee and the company on the subject of termination, and supersedes all prior
agreements and cannot be changed by future events, even though other policies
and procedures may change from time to time. No one has the authority to modify
this relationship except for the President and CEO or VP, Human Resources in
writing and signed by you and the President and CEO or VP, Human Resources.

 

Joe, I look forward to the many contributions you will make to the company. Upon
acceptance, please acknowledge the terms of this letter by returning one signed
copy to Kathy Wright at kwright@jambajuice.com.

 

Sincerely,

 

 

/s/ Dave Pace

 

/s/ Joe Thornton

Chief Executive Officer

 

Acknowledged and Agreed

 

 